Name: 2009/375/EC: Commission Decision of 8Ã May 2009 on the financing of a working programme for 2009 on training tools in the field of food safety, animal health, animal welfare and plant health
 Type: Decision
 Subject Matter: agricultural policy;  agricultural activity;  European construction;  employment;  EU finance;  health
 Date Published: 2009-05-09

 9.5.2009 EN Official Journal of the European Union L 116/54 COMMISSION DECISION of 8 May 2009 on the financing of a working programme for 2009 on training tools in the field of food safety, animal health, animal welfare and plant health (2009/375/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 75 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 90 thereof, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (3) and in particular Article 2(1)(i) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (4) and in particular, Articles 51 and 66(1)(b) and (c) thereof, Having regard to Commission Decision 2004/858/EC of 15 December 2004 setting up an executive agency, the Executive Agency for the Public Health Programme, for the management of Community action in the field of public health  pursuant to Council Regulation (EC) No 58/2003 (5) and in particular Article 6 thereof, Having regard to Commission Decision C(2008) 4943 of 9 September 2008 delegating powers to the Executive Agency for Health and Consumers with a view to performance of tasks linked to implementation of the Public Health Programme 2003-2008 as adopted by Decision No 1786/2002/EC, the Public Health Programme 2008-2013 as adopted by Decision No 1350/2007/EC, the Consumer Programme 2007-2013 as adopted by Decision No 1926/2006/EC and the food safety training measures covered by Regulation (EC) No 882/2004 and Directive 2000/29/EC, Whereas: (1) In accordance with Article 75 of Regulation (EC, Euratom) No 1605/2002 and with Article 90 of Regulation (EC, Euratom) No 2342/2002, the commitment of the expenditure shall be preceded by a financing decision which determines the essential elements of an action involving expenditure from the budget. (2) Different actions are foreseen in the field of training tools within several legislative acts dealing with food safety, animal health, animal welfare and plant health. These actions have to be financed by the Community budget. The financing of such actions should be subject to a single decision. (3) According to Articles 4 and 6 of Decision 2004/858/EC, the Executive Agency for Health and Consumers carries out certain activities for the implementation of the food safety training measures covered by Regulation (EC) No 882/2004 and Directive 2000/29/EC and should receive the necessary appropriations for that purpose, HAS DECIDED AS FOLLOWS: Article 1 The working programme in annex concerning the financing in 2009 of actions related to training tools in the field of food safety, animal health, animal welfare and plant health is adopted. The Director-General of Directorate-General Health and Consumers is in charge of its publication and implementation. Within the maximum indicative budget of each specific action, cumulated changes not exceeding 20 % are not considered to be substantial provided that they do not significantly affect the nature and objectives of the work plan. The authorising officer, as referred to in Article 59 of the Financial Regulation, may adopt such changes in accordance with the principles of sound financial management. Article 2 The operating subsidy entered in the budget line 17 01 04 31 shall be paid to the Executive Agency for Health and Consumers. Article 3 The appropriations covered by the work programme in annex may be used to pay default interest in accordance with Article 83 of Regulation (EC, Euratom) No 1605/2002. Done at Brussels, 8 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 357, 31.12.2002, p. 1. (3) OJ L 169, 10.7.2000, p. 1. (4) OJ L 165, 30.4.2004, p. 1; as corrected by OJ L 191, 28.5.2004, p. 1. (5) OJ L 369, 16.12.2004, p. 73. ANNEX Working programme for 2009 on training tools in the field of food safety, animal health, animal welfare and plant health TRAINING 1. Budget lines: 17 04 07 01 and 17 04 04 01 Legal basis  Regulation (EC) No 882/2004, Article 51 and Article 66(1)(b),  Directive 2000/29/EC, and in particular Article 2(1)(i). The action to be financed under this budget is aimed at the development, organisation and delivery of training courses and workshops or seminars in the Community and in third countries in order to ensure that personnel performing official controls are adequately trained. Through these training courses and seminars, government officials, national authorities and laboratory experts shall be informed about and trained on Community feed and food and plant health legislation and the control requirements for feed and food and plants and plant products to be allowed on the Community markets. The Commission contributes to the training of officials in the Member States in that it supplements the training received at national level with training in aspects that are relevant from a Community point of view. For 2009, training actions will concern the following subjects:  Food and feed control procedures based on HACCP (hazard analysis critical control point) principles; audit techniques to verify implementation of HACCP systems,  Animal health prevention and controls,  Food hygiene and control: fish, meat and dairy products,  Prevention, control and eradication of transmissible spongiform encephalopathies,  Plant health controls,  Food contact materials,  GMO analysis,  EU food rules and food import requirements,  Diagnosis and control of highly pathogenic avian influenza,  Other animal health and welfare, plant health and food safety issues, cooperation with other international organisations on food safety training. (EUR 12 300 000) Financing through public procurement. The global budgetary envelope reserved for the procurements during the year amounts to EUR 12 300 000. For each of the technical issues mentioned above one or more specific service contracts will be signed. It is estimated that around 14 service contracts will be signed. External contractors are mainly involved in the organisational and logistical aspects of the training activities. The aim is to launch the procurement procedure as soon as possible (approximately between March and June) in order to sign the contracts during 2009. EUR 12 000 000 (financing of food safety measures under Regulation (EC) No 882/2004 and Directive 2000/29/EC) out of EUR 12 300 000 will be managed and implemented by the Agency (Commission Decision 2008/544/EC (1)). The remaining EUR 300 000 will be used by the Commission to cover the programme on GMO. 2. Budget line: 17 01 04 05 Legal basis  Regulation (EC) No 882/2004, Article 66(1)(c). The actions to be financed under this budget are aimed at launching:  a pilot e-learning project on specific training programmes to allow Better training for safer food to reach a wider audience of personnel performing official controls both in EU Member States and in third countries,  a study to identify and define best practices in Better training for safer food activities in order to better promote the train-the-trainer approach by specifying training tools to be adapted to specific needs. Finally, to better arrange the training programmes, IT equipment and tools, as well as promotional material, information and communication supports need to be financed. (EUR 370 000) Financing: existing framework contracts and/or public procurement procedures. It is estimated that around four service contracts will be signed. Indicative time-frame for signing the contracts: between March and July. 3. Budget line: 17 01 04 31 Legal basis  Decision 2004/858/EC, and in particular Article 6. This budget finances the Agencys operating subsidy for the year 2009 related to the programmes under FP heading 2. Budget line 17 01 04 31 finances the Agencys 2009 operating subsidy for the part related to the Better training for safer food programme. According to Article 12(3) of Council Regulation (EC) No 58/2003 (2) the operating subsidy is to be drawn from the financial allocation to the Community programmes managed by the Agency. Two separate budget lines have been created in the 2009 budget for the subsidy to be paid to the EAHC, one for programmes under heading 2 and another for programmes under heading 3b of the Financial Perspectives. (EUR 1 100 000) Summary No Name Budget line Legal base Amount (in EUR) 1 Training: external contracts for the execution of the training programme 17 04 07 01 Regulation (EC) No 882/2004 11 300 000 17 04 04 01 Directive 2000/29/EC 1 000 000 2 Training: annual report, e-learning pilot project, best practice, IT equipment and tools, promotional material, information and communication support 17 01 04 05 Regulation (EC) No 882/2004 370 000 3 Operating subsidy 17 01 04 31 Decision 2008/544/EC 1 100 000 Total 13 770 000 (1) OJ L 173, 3.7.2008, p. 27. (2) OJ L 11, 16.1.2003, p. 1.